:«v.:-vjOFF.ICIAL NOTICE FROM.G0URT OF GRiMiNAL^PpEA^OF TEXAS
           ';•'' ' •:-•'" ^ ' .P.O/'BOX 12308; CAPITOL STATION; AUSTIN^TEXA*S'78711

           ©FFBC8AL BUSOMESS
           STATE OF TEXAS c i -
           PE
                                                                       02 1R
2/4/2015 PRIVATE USE " p-                                              0002003152        FEB09 2015        A
                                                                    = MAILED FROM ZI?£ft05_78,Wi
GATES, THEODORE Jr.                 Tr. Ct.nN"o.!l^53?5f2^                 ~          " " WR-37,830-1;
The Court has dismissed your application for writ«.bf habeas corpus without written
order; the sentence has been discha/gied. See.Ev:parte Harrington, 310 S.W.3d
452 (Tex. Crim. App. 2010).

                                                                                      Abel Acosta, Clerk

                                  THEODORE GATES JR.
                                                       -TDC#556329 Q'3 UTF                         |